DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 3/1/2022 has been entered.

Response to Amendment
The examiner recognizes that all original objections previously stated for the original claims are overcome by the amendments made by the applicant unless stated otherwise below. 

Response to Arguments
Applicant’s arguments, see Remarks of 2/1/2022, with respect to the 35 U.S.C. § 103 rejections of claims 1 and 4-22 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Interpretation
Regarding claims 9, 10, 12 and 16-17 for the purpose of the action, the examiner is interpreting the phrase “in [the vehicle’s] vicinity” to mean within an area where communication is possible with said vehicle. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 4, 7, 16-17, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Andersson et al. (WO 2014/148975, hereinafter Andersson; already of record in the IDS),  in view of Eriksson (US 2013/0261949), further in view of Tojima et al. (US 6226572, hereinafter Tojima; already of record in the IDS).

Regarding claim 1, Andersson discloses:
A system for controlling a plurality of autonomous vehicles on a mine site (Abstract; Fig.
1; Page 9 Lines 4-5), the system comprising:
   a centralized platform comprising a microprocessor and software stored on a non-transitory memory configured to store an inventory list of vehicles travelling on the mine site and configured to determine and communicate missions to the vehicles (Fig. 1 Element 1; Page 5 Lines 16-20, i.e. the centralized platform is the management centre. By organizing and giving assignments to specific autonomous vehicles in a group, an inventory list of available vehicles is needed);
 	   a plurality of autonomous vehicles (Fig. 1; Page 5 Lines 9-10), the plurality of autonomous vehicles comprising:
	      an interface configured to communicate with the centralized platform for receiving a predetermined mission (Page 5 Lines 9-19, i.e. the interface is V2I communication)…,
	      …
	      a detection system configured to detect other vehicles by evaluating sensor information received from at least one sensor of the plurality of autonomous vehicles (Page 6 Line 29 - Page 7 Line 6),
	      a collision prediction system configured to predict collisions with the other vehicles detected by the detection system (Page 7 Lines 19-30);
	      a Vehicle to Vehicle (V2V) communication interface for directly communicating with a V2V communication interface of at least one of the other vehicles on the mine site for exchanging information between the vehicles (Page 6 Line 29 - Page 7 Line 6),
	wherein the interface and the V2V communication interface are wireless (Page 6 Line 29 - Page 7 Line 6), 
wherein the trajectory control system, the detection system, and the collision prediction system are sub-systems stored as software on non-transitory memory of a microprocessor for a vehicle control system of the plurality of autonomous vehicles (Fig. 1 Element 1; Page 5 Lines 16-20, i.e. the management centre),
…
Andersson does not disclose:
…
…a predetermined mission comprising a predetermined trajectory,
a trajectory control system configured to autonomously control the plurality of autonomous vehicles along the predetermined trajectory according to the predetermined mission,
…
wherein the information exchanged between the plurality of autonomous vehicles comprises localization information and future mission information, 
wherein the future mission information comprises path information on the predetermined trajectory to be followed by that respective vehicle of the plurality of autonomous vehicles in the future according to the predetermined mission, 
wherein the path information is used by a collision avoidance system of another one of the plurality of autonomous vehicles.
However in the same field of endeavor, Eriksson teaches autonomous driving control for an autonomous vehicle (Abstract) and more specifically:
…
…a predetermined mission comprising a predetermined trajectory (Fig. 7; Paragraphs [0056]-[0057], [0060]-[0061], [0067]-[0070], [0076], and [0124] i.e. the flight control system equivalent for an unmanned land vehicle determines a reference trajectory and updates it based on vehicle deviations in order to avoid collision),
a trajectory control system configured to autonomously control the plurality of autonomous vehicles along the predetermined trajectory according to the predetermined mission (Fig. 7; Paragraphs [0056]-[0057], [0060]-[0061], [0067]-[0070], [0076], and [0124] i.e. the flight control system equivalent for an unmanned land vehicle determines a reference trajectory and updates it based on vehicle deviations in order to avoid collision),
…
wherein the future mission information comprises path information on the predetermined trajectory to be followed by that respective vehicle of the plurality of autonomous vehicles in the future according to the predetermined mission (Fig. 7; Paragraphs [0056]-[0057], [0060]-[0061], [0067]-[0070], [0076], and [0124] i.e. the flight control system equivalent for an unmanned land vehicle determines a reference trajectory and updates it based on vehicle deviations in order to avoid collision), 
wherein the path information is used by a collision avoidance system of another one of the plurality of autonomous vehicles (Fig. 7; Paragraphs [0056]-[0057], [0060]-[0061], [0067]-[0070], [0076], and [0124] i.e. the flight control system equivalent for an unmanned land vehicle determines a reference trajectory and updates it based on vehicle deviations in order to avoid collision).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the disclosure of Andersson to incorporate …a predetermined mission comprising a predetermined trajectory, a trajectory control system configured to autonomously control the plurality of autonomous vehicles along the predetermined trajectory according to the predetermined mission,… wherein the future mission information comprises path information on the predetermined trajectory to be followed by that respective vehicle of the plurality of autonomous vehicles in the future according to the predetermined mission),wherein the path information is used by a collision avoidance system of another one of the plurality of autonomous vehicles, as taught by Eriksson. Doing so would achieve increased safety, facilitated system implementation and functionality in regard of distance separation between vehicles, as recognized by Eriksson (Paragraph [0022]).
The combination of Andersson and Eriksson does not teach:
…
wherein the information exchanged between the plurality of autonomous vehicles comprises localization information and future mission information,
…
However in the same field of endeavor, Tojima teaches a vehicle monitor comprising a plurality of vehicles having vehicle position measurement means for measuring the respective vehicle position and a monitor station which transmits command data for instructing traveling to the plurality of vehicles (Col. 1 Lines 4-8) and more specifically:
…
wherein the information exchanged between the plurality of autonomous vehicles comprises localization information and future mission information (Abstract; Col. 9 Line 61 - Col. 10 Line 12, i.e. the future mission information is data indicating a deviation from a predetermined path), 
…
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the disclosure of Andersson to incorporate …wherein the information exchanged between the plurality of autonomous vehicles comprises localization information and future mission information,…, as taught by Tojima. Doing so would help prevent collisions, as recognized by Tojima (Col. 9 Line 61 - Col. 10 Line 12).

Regarding claim 4, the combination of Andersson, Eriksson and Tojima teaches the system of claim 1. The combination of Andersson, Eriksson, and Tojima further teaches: 
wherein the predetermined mission comprises predetermined trajectories to be followed by the plurality of autonomous vehicles (Andersson: Page 8 Lines 5-26), and 
wherein the plurality of autonomous vehicles further comprise a collision avoidance system, the collision avoidance system being configured to autonomously re-plan the predetermined trajectory onboard the plurality of autonomous vehicles if the collision prediction system predicts a collision, in order to provide a re- planned trajectory avoiding the collision (Andersson: Page 7 Lines 19-30).
wherein the collision avoidance system is a sub-system stored as software on the non-transitory memory of the microprocessor for the vehicle control system (Andersson: Fig. 1 Element 1; Page 5 Lines 16-20, i.e. the centralized platform is the management centre),
wherein in case that the predetermined trajectory received from the centralized platform as part of the predetermined mission is replaced by the re- planned trajectory for a first autonomous vehicle, the path information on the predetermined trajectory exchanged by the first autonomous vehicle is replaced by path information on the re-planned trajectory (Eriksson: Figs. 2 & 7; Paragraphs [0056]-[0057], [0060]-[0061], [0067]-[0070], [0076], and [0124] i.e. the flight control system equivalent for an unmanned land vehicle determines a reference trajectory and updates it based on vehicle deviations received from a centralized control station in order to avoid collision).
The motivation to combine the references is the same as stated above for claim 1.

Regarding claim 7, the combination of Andersson, Eriksson, and Tojima teaches limitations of claim 1. Additionally, Andersson discloses:
a plurality of manned vehicles (Page 4 Lines 25-26), the plurality of manned vehicles 
comprising:
a V2V communication interface for directly communicating with a V2V 
communication interface of at least one of the other vehicles on the mine sites including the plurality of autonomous vehicles, for exchanging information (Page 6 Line 29 - Page 7 Line 6).

Regarding claim 16, the combination of Andersson and Tojima teaches the limitations of claim 1. Additionally, Andersson discloses:
wherein the centralized platform is configured to store and communicate a mine site map 
comprising a road network to the plurality of autonomous vehicles for onboard storage (Page 6 Lines 5-27; Page 8 Lines 10-14, i.e. the external map unit contains route information and GPS information and sends it to the navigation unit onboard the vehicle), and
wherein the collision prediction system of the plurality of autonomous vehicles is configured to determine a road from the road network used by another vehicle in its vicinity based on at least one out of sensor information and information received via V2V interface from the another vehicle (Page 7 Lines 8-30).

Regarding claim 17 the claim(s) recite analogous limitations to claim(s) 1 and 16, and therefore is rejected on the same premise.
The combination of Andersson, Eriksson, and Tojima further teaches:
…
wherein the centralized platform is configured to communicate the … map from the centralized platform to the plurality of autonomous vehicles for onboard storage in the plurality of autonomous vehicles (Eriksson: Fig. 2; Paragraphs [0056] and [0061]-[0062]), and
…
The motivation to combine the references is the same as stated above for claim 1.

Regarding claim 20 the claim(s) recite analogous limitations to claim(s) 1, and therefore is rejected on the same premise.

Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Andersson, Eriksson, and Tojima, as applied to claim 1, further in view of Regmi (US 10259455; already of record in the IDS).

Regarding claim 6, the combination of Andersson, Eriksson, and Tojima teaches the 
system of claim 1. The combination of Andersson, Eriksson, and Tojima does not teach:
 wherein the detection system of the plurality of autonomous vehicle fuses the sensor information used for detecting other vehicles with the information received from another vehicle in order to augment sensor perception on the another vehicle. 
However in the same field of endeavor, Regmi teaches collision avoidance 
systems and methods (Abstract) and more specifically: wherein the detection system of the plurality of autonomous vehicles fuses the sensor information used for detecting other vehicles with the information received from another vehicle in order to augment sensor perception on the another vehicle (Abstract; Col. 6 Line 45-End, i.e. fusing sensor information with V2V communication to avoid a collision).
Therefore, it would have been obvious to one of ordinary skill in the art before the 
effective filing date of the claimed invention to have modified the disclosure of Andersson to incorporate wherein the detection system of the plurality of autonomous vehicles fuses the sensor information used for detecting other vehicles with the information received from another vehicle in order to augment sensor perception on the another vehicle, as taught by Regmi. Doing so would help vehicles avoid collisions, as recognized by Regmi (Col. 6 Line 45-End).

Claims 8-9, 11-15 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Andersson, Eriksson, and Tojima, as applied to claims 1 and 17, further in view of Maeki et al. (US 2018/0240346, hereinafter Maeki; already of record).

Regarding claim 8, the combination of Andersson, Eriksson, and Tojima teaches the system of claim 1. The combination of Andersson, Eriksson, and Tojima does not teach:
wherein the plurality of autonomous vehicles comprise a classification system for classifying vehicles according to their type,
wherein the classification system is a sub-system stored as software on the non- transitory memory of the microprocessor for the vehicle control system of the plurality of autonomous vehicles.
	However in the same field of endeavor, Maeki teaches an exploration system comprising a plurality of vibration generating vehicles (Abstract) and more specifically:
wherein the plurality of autonomous vehicles comprise a classification system for classifying vehicles according to their type (Abstract; Fig. 8; Paragraph [0089] and [0090]),
wherein the classification system is a sub-system stored as software on the non- transitory memory of the microprocessor for the vehicle control system of the plurality of autonomous vehicles (Fig. 2 Elements 207-210; Paragraph [0042], [0089], and [0090]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified disclosure of Andersson to incorporate wherein the plurality of autonomous vehicles comprise a classification system for classifying vehicles according to their type, wherein the classification system is a sub-system stored as software on the non- transitory memory of the microprocessor for the vehicle control system of the plurality of autonomous vehicles, as taught by Maeki. Doing so would identify if certain features apply to certain vehicles (e.g., relative location assistance), as recognized by Maeki (Paragraphs [0089] and [0090]).

Regarding claim 9, the combination of Andersson, Eriksson, Tojima, and Maeki teaches the system of claim 8. The combination of Andersson, Eriksson, and Tojima does not teach: wherein the information exchanged between the plurality of autonomous vehicles comprises classification information, and wherein the classification system of the plurality of autonomous vehicle is configured to determine a type of another vehicle in their vicinity based on the classification information received from said another vehicle.
	However in the same field of endeavor, Maeki teaches: wherein the information exchanged between the plurality of vehicles comprises classification information (Fig. 3; Paragraphs [0050] and [0051], i.e. the communication unit in a vehicle A sharing the group ID of a vehicle B with the communication unit of a vehicle C), and wherein the classification system of the plurality of autonomous vehicle is configured to determine a type of another vehicle in their vicinity based on the classification information received from said another vehicle (Fig. 3; Paragraphs [0050] and [0051], i.e. the communication unit in a vehicle A sharing the group ID consisting of the vehicle type of a vehicle B with the communication unit of a vehicle C).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the disclosure of Andersson to incorporate wherein the information exchanged between the plurality of autonomous vehicles comprises classification information, and wherein the classification system of the plurality of autonomous vehicle is configured to determine a type of another vehicle in their vicinity based on the classification information received from said another vehicle, as taught by Maeki. Doing so would allow for easier changing of mission tasks based off of intermediate results, as recognized by Maeki (Paragraph [0055]).

	Regarding claim 11, the combination of Andersson, Eriksson, Tojima, and Maeki teach the system of claim 8. The combination of Andersson, Eriksson, and Tojima does not teach: wherein the type defines whether a vehicle is an autonomous vehicle or a manned vehicle.
	However in the same field of endeavor, Maeki teaches wherein the type defines whether a vehicle is an autonomous vehicle or a manned vehicle (Fig. 8; Paragraph [0089]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the disclosure of Andersson to incorporate wherein the type defines whether a vehicle is an autonomous vehicle or a manned vehicle, as taught by Maeki. Doing so would identify if certain features apply to certain vehicles (e.g., relative location assistance), as recognized by Maeki (Paragraphs [0089] and [0090]).

	Regarding claim 12, the combination of Andersson, Eriksson, Tojima, and Maeki teach the system of claim 8. Andersson further discloses: wherein the plurality of autonomous vehicles comprise a management system for managing behavior with respect to other vehicles in their vicinity (Page 11 Lines 7-26), wherein the management system is configured to use a first set of rules for a first type of other vehicle and a second set of rules for a second type of other vehicle, the first type and the second type being determined by the classification system (Page 11 Lines 7-26, i.e. different set of rules depending on vehicle prioritization type),
	wherein the management system is a sub-system stored as software on the non-transitory memory of the microprocessor for the vehicle control system (Fig. 1 Element 1; Page 5 Lines 16-20, i.e. the centralized platform is the management centre).

	Regarding claim 13, the combination of Andersson, Eriksson, Tojima, and Maeki teaches the system of claim 12. the combination of Andersson, Eriksson, and Tojima does not teach wherein the classification system is configured to classify manned vehicles according to their manned vehicle type, wherein the first type of vehicle is a first type of manned vehicle and the second type of vehicle is a second type of manned vehicle.
	However in the same field of endeavor, Maeki teaches wherein the classification system is configured to classify manned vehicles according to their manned vehicle type (Fig. 8; Paragraph [0089]), wherein the first type of vehicle is a first type of manned vehicle and the second type of vehicle is a second type of manned vehicle (Fig. 8; Paragraph [0089]).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the disclosure of Andersson to incorporate wherein the classification system is configured to classify manned vehicles according to their manned vehicle type, wherein the first type of vehicle is a first type of manned vehicle and the second type of vehicle is a second type of manned vehicle, as taught by Maeki. Doing so would identify if certain features apply to certain, as recognized by Maeki (Paragraphs [0089] and [0090]).

	Regarding claim 14, the combination of Andersson, Eriksson, Tojima, and Maeki teaches the system of claim 12. Andersson further discloses: wherein the management system is configured to manage at least one out of overtaking and intersection handling of other vehicles (Page 11 Lines 7-26).

	Regarding claim 15, the combination of Andersson, Eriksson, and Tojima teaches the system of claim 1. The combination of Andersson, Eriksson, and Tojima does not teach: wherein the centralized platform is configured to communicate the inventory list of vehicles travelling on the mine site to the plurality of autonomous vehicles for onboard storage, and wherein the plurality of autonomous vehicles are configured to update the inventory list stored onboard based on at least one out of sensor information and information received via a V2V interface from the another vehicle.
	However in the same field of endeavor, Maeki teaches: wherein the centralized platform is configured to communicate the inventory list of vehicles travelling on the mine site to the plurality of autonomous vehicles for onboard storage (Fig. 2 Element 209 and Fig. 3; Paragraphs [0029], [0042], and [0043], i.e. IDs of vehicles vibrating is stored locally in the storage unit), and wherein the plurality of autonomous vehicles are configured to update the inventory list stored onboard based on at least one out of sensor information and information received via a V2V interface from the another vehicle (Fig. 3; Paragraphs [0029], [0031], [0042], and [0043], i.e. the communication unit communicating with other vehicles is equivalent to V2V).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the disclosure of Andersson to incorporate wherein the centralized platform is configured to communicate the inventory list of vehicles travelling on the mine site to the plurality of autonomous vehicles for onboard storage, and wherein the plurality of autonomous vehicles are configured to update the inventory list stored onboard based on at least one out of sensor information and information received via a V2V interface from the another vehicle, as taught by Maeki. Doing so would allow for information to be exchanged between vehicles, as recognized by Maeki (Paragraph [0031]).

Regarding claim 18 the claim(s) recite analogous limitations to claim(s) 15, and therefore is rejected on the same premise.

Claims 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Andersson, Eriksson, Tojima, and Maeki as applied to claim 8, further in view of Upmanue (US 2018/0229733; already of record).

Regarding claim 10, The combination of Andersson, Eriksson, Tojima, and Maeki teach the system of claim 8. The combination of Andersson, Eriksson, Tojima, and Maeki does not teach: wherein the classification system of the plurality of autonomous vehicles is configured to determine a type of another vehicle in its vicinity based on sensor information received from at least one sensor of the plurality of autonomous vehicles.
	However in the same field of endeavor, Upmanue teaches a vehicle system including a driving condition sensor mounted in a subject vehicle (Abstract) and more specifically: wherein the classification system of the plurality of autonomous vehicles is configured to determine a type of another vehicle in its vicinity based on sensor information received from at least one sensor of the plurality of autonomous vehicles (Abstract; Paragraphs [0020] and [0021]).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the disclosure of Andersson to incorporate wherein the classification system of the plurality of autonomous vehicles is configured to determine a type of another vehicle in its vicinity based on sensor information received from at least one sensor of the plurality of autonomous vehicles, as taught by Upmanue. Doing so would allow an autonomous vehicle to make certain decisions based on vehicle type (e.g. not changing lanes in front of a police vehicle), as recognized by Upmanue (Paragraph [0032]).

Claim 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Andersson, Eriksson, Tojima, Maeki, and Upmanue as applied to claims 1, 8-10, 12, and 14, further in view of Koch et al. (US 20110153541; already of record).

Regarding claim 19 the claim(s) recite analogous limitations to claim(s) 1, 8-10, 12, and 14, and therefore is rejected on the same premise.
The combination of Andersson, Eriksson, Tojima, Maeki, and Upmanue does not teach:
…
wherein determining the type includes determining whether another vehicle is a manned vehicle or an autonomous vehicle, and
…
However in the same field of endeavor, Koch teaches systems and methods for determining machine control zones associated with a mine site (Abstract) and more specifically:
…
wherein determining the type includes determining whether another vehicle is a manned vehicle or an autonomous vehicle (Fig. 5 Step 520; Paragraph [0078]), and
…
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the disclosure of Andersson to incorporate …wherein determining the type includes determining whether another vehicle is a manned vehicle or an autonomous vehicle…, as taught by Koch. Doing so would allow for modifying the certain characteristics of the prospective event based on operations of machines operating in job-site, as recognized by Koch (Paragraph [0077]).

Claims 21 and 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Andersson, Eriksson, and Tojima, as applied to claim 1, further in view of Tseng et al. (US 2017/0192429, hereinafter Tseng).

Regarding claim 21, the combination of Andersson, Eriksson, and Tojima teaches the 
system of claim 1. The combination of Andersson, Eriksson, and Tojima does not teach:
wherein the V2V communication interface is used to classify a type of vehicle,
wherein an allowability of overtaking for intersection handling is determined based on the type of vehicle,
and wherein overtaking is allowed for a first type of vehicle and overtaking is prohibited for a second type of vehicle.  
However in the same field of endeavor, Tseng teaches a vehicle computing device which has a data storage medium and a processing device programmed to execute instructions stored on the data storage medium (Abstract) and more specifically:
wherein the V2V communication interface is used to classify a type of vehicle (Paragraph [0008], i.e. an autonomous vehicle classifying a human driven emergency vehicle as an emergency vehicle and communicating such via V2V to the driver of the emergency vehicle),
wherein an allowability of overtaking for intersection handling is determined based on the type of vehicle (Fig. 4; Paragraphs [0008], [0012],[0014], and [0021], i.e. an autonomous vehicle detecting an emergency vehicle in emergency mode and ceding right of way and/or limiting certain movements of the autonomous vehicle, e.g. by prohibiting overtaking of the emergency vehicle at an intersection), and
wherein overtaking is allowed for a first type of vehicle and overtaking is prohibited for a second type of vehicle (Fig. 4; Paragraphs [0008], [0012],[0014], and [0021], i.e. not ceding right of way and/or prohibiting certain movements of the autonomous vehicle, e.g. overtaking a nearby vehicle at an intersection, in the situation where the nearby vehicle is a regular driven vehicle and not an emergency vehicle).  
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the disclosure of Andersson to incorporate wherein the V2V communication interface is used to classify a type of vehicle, wherein an allowability of overtaking for intersection handling is determined based on the type of vehicle ,and wherein overtaking is allowed for a first type of vehicle and overtaking is prohibited for a second type of vehicle, as taught by Tseng. Doing so would allow for autonomous vehicles to respond appropriately to non-autonomous emergency vehicles based on whether the emergency vehicle is operating in an emergency or non-emergency capacity, as recognized by Tseng (Paragraph [0007]).

Regarding claim 22, the combination of Andersson, Tojima, and Tseng teaches the 
system of claim 21. The combination of Andersson, Tojima, and Tseng further teaches: wherein both the first type of vehicle and the second type of vehicle are manned vehicles (Tseng Fig. 4; Paragraphs [0008], [0012], [0014], and [0021] i.e. not ceding right of way and/or prohibiting certain movements of the autonomous vehicle, e.g. overtaking a nearby vehicle at an intersection, in the situation where the nearby vehicle is a regular driven vehicle and not an emergency vehicle).
	The motivation to combine the references is the same as that of claim 21.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL REICH whose telephone number is (571) 272-5286.  The examiner can normally be reached on M-F 9 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Geepy Pe can be reached on (571) 270-3703.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/D.T.R./Examiner, Art Unit 3663          

/SZE-HON KONG/Primary Examiner, Art Unit 3661